Per Curiam.
Judge Roller correctly held that the summons and copy of the divorce judgment served upon Robert Lachenmaier was ineffective to comply with the requirements of sec. 269.12, Stats., in order to commence proceedings in the divorce action to subject him to the provisions of the divorce judgment. Sec. 269.12 plainly provides that the procedure to accomplish such objective is by a proceeding to show cause and not by summons and complaint.
*191However, we further hold, as did Judge RolleR, that the service of said summons was sufficient to institute a separate action. That part of the divorce judgment, in so far as it attempted to adjudge the payment of alimony or support money not payable out of property within the jurisdiction of the court, was void because of the lack of personal service upon the defendant husband. Whether a separate action is maintainable by the former wife for either alimony or support money in such a situation we find it unnecessary to here determine. If such an independent action is not maintainable, the issue can be raised by demurrer to the complaint or by answer and motion for summary judgment. This procedure is available to Lachenmaier without the necessity of his entering the state and jeopardizing his special appearance in so far as the original divorce action is concerned.
The application for writ of prohibition is denied with $25 costs.
Steinle, J. took no part.